Carley, Judge,
concurring specially.
I concur with the result reached by the majority and with what I perceive to be the primary basis for the holding. However, I think it important to emphasize that this decision should not be read as condoning the conduct of the county commissioners. Neither should this ruling be interpreted as having the effect of proscribing the exercise of a trial court’s power to enforce noncompliance with its lawful orders including the power to punish the failure to act in accordance with a specific order. The procedural imperfection which here resulted in a fatal defect in the court’s adjudication of contempt is simply that there was no prior order of the court, disobedience of which would constitute contumacious conduct.